Case 1:18-cv-01377-HYJ-PJG ECF No. 54-23 filed 09/30/20 PagelD.823 Page 1 of 2

EXHIBIT 19
co

Ceaser] Bice BF77-ALMPEGS EEFINN054293 filed 05/28/20 PagelB.82 Page 2 ef 2

 

Jim Smith

From: Istieg@reusablecanninglids.com
Sent: Sunday, May 18, 2014 10:15 PM

To: Jim Smith

Subject: Loren

Jim

As stated more than once I never make snap decisions, so after careful consideration
the following is my conctusion. First off I think a mutual understanding is well advised
and the opening of communications is a positive indication for the good of the company
and customer relations. No good can come from the present situation. Therefore the
following is of absolute necessity, immediately. On Wednesday the 21st day of May, at
11:00 a.m. , I need defivered to 112 S. Highee, in Reed City, which shall henceforth be
the offices of S&S Innovations, the following: File cabinets and credenza (with all files)
both desks and all contents, aif files on shelves, paper shredder, chairs, all three laptop
computers along with power cords, and printer. These items are necessary for us to
salvage S&S Innovation's, dba, Tattler Reusable Canning Lids customers relations. S&S
Innovations customer service shail hence forth be conducted from the aforementioned
location with employees of my choosing at a reasonable compensation. These requests
are imperative for Tattler Reusable Canning Lids to survive as a profitable entity given
the companies present situation at the hands of the present persons involved.

- Cooperating with the aforementioned requests, is a direct reflection as to whether the

entire production of Tattler Canning Lids remains at Nartron, the final decision of which
rests with myself, or is relocated to a more productive location better suited to the best
interest of the company. In the best interest of this companies profitably (and survival),
for both Norm and my interest, this approach is not only imperative but compulsory
given the history of the recent past involvement of those attempting to handle the
operation.

ics

Loren C, Stieg

President & CEO

S&S Innovations Corp.

'TATTLER’ Reusable Canning Lids

Reed City, Mich 49677

Office: 231-832-4401

Cell: 231-912-0525

e-mail: Istieq@reusablecanninglids.com

Icestieqg@sbcaglobal.net

www.reusablecanninglids.com

UUSI000080
